DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2021, 11/04/2021 & 02/09/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 16 is objected to because of the following informalities:   
 	The dependent claim 16 is directed to a non-terrestrial cellular data communication system, which depends on independent claim 7, which is directed to at least one terminal device and depends on independent claim 14, which is directed to at least one airborne or spaceborne base station.  Therefore, dependent claim 16 fails to further limit the independent claim 7 or the independent claim 14, and therefore is objected as being an improper dependent claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 5, line 7, claim 12, line 7, it is confusing and ambiguous for reciting the term “and/or” since it is unclear as to whether an “and” or  an “or” is intended to be the claim limitation.
Double Patenting
Claim 15 of this application is patentably indistinct from claim 15 of Application No. 17/361,060. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claims 1-3, 7-10 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-10 of U.S. Patent No. 11,309,957 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasoning:
 	Regarding claim 1, by omitting the estimate values computing and storing steps and further omitting the wherein clause at the end of the claim, claim 1 of U.S. Patent No. 11,309,957 B2 is directed to substantially same invention as claim 1 of the instant application.
 	Regarding claim 2, by omitting the wherein clause at the end of the claim, claim 1 of U.S. Patent No. 11,309,957 B2 is directed to substantially same invention as claim 2 of the instant application.
 	Regarding claim 3, by omitting the estimate values computing and storing steps, claim 1 of U.S. Patent No. 11,309,957 B2 is directed to substantially same invention as claim 3 of the instant application.
 	Regarding claim 7, by omitting the estimate values computing and storing operations and further omitting the wherein clause at the end of the claim, claim 8 of U.S. Patent No. 11,309,957 B2 is directed to substantially same invention as claim 7 of the instant application.
 	Regarding claim 8, by the same omissions as claim 7, claim 9 of U.S. Patent No. 11,309,957 B2 is directed to substantially same invention as claim 8 of the instant application.
 	Regarding claim 9, by omitting the wherein clause at the end of the claim, claim 8 of U.S. Patent No. 11,309,957 B2 is directed to substantially same invention as claim 9 of the instant application.
 	Regarding claim 10, by omitting the estimate values computing and storing operations, claim 8 of U.S. Patent No. 11,309,957 B2 is directed to substantially same invention as claim 10 of the instant application.
 	Regarding claim 16, by the same omissions as claims 1 and 7, claim 10 of U.S. Patent No. 11,309,957 B2 is directed to substantially same invention as claim 16 of the instant application.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Haley et al. in foreign document WO 2017/143388 A1 (cited by the applicant), hereinafter referred to as Haley, in view of Jiang et al. in Pub. No. US 2019/0208387 A1, hereinafter referred to as Jiang.
 	Referring to claim 1, Haley discloses a control method for a terminal device in a non-terrestrial cellular data communication network (paragraph [0055]; Fig 1A, 1C), the network comprising at least one airborne or spaceborne base station moving along a flight trajectory (Fig 1A; 21, 23), for connecting the terminal device to said network (paragraph [0041]), the method comprising the following steps: providing flight trajectory data for said base station in a memory element of said terminal device (Fig 2A: 214; page 14, lines 2-4); providing terminal location data in a memory element of said terminal device (Fig 2A: 210; paragraph [0055]: line 9); using a data processing unit, determining at least one time slot during which a wireless communication channel between said terminal device and said base station is estimated to be available, based on said flight trajectory data and on said terminal location data (paragraph [0056]; fig 2A: 222); and using a data processing unit, scheduling a data reception or transmission between said terminal device and said base station during the determined time slot (paragraphs [0056]-[0057]: lines 1-5; fig 2A, fig 2B).
 	Haley differs from the claim, it does not disclose the step of: receiving, during said scheduled time slot, a synchronization signal from said base station, the synchronization signal carrying data indicating a transmission frequency and timing information, which are required for the terminal device to synchronize future data transmission and/or data reception to/from said base station, which is also considered well known and commonly adopted in wireless communications field for providing network synchronization.
 	Jiang, for example, also from the similar field of endeavor, teaches the same feature that the terminal device receives, during said scheduled time slot, a synchronization signal from said base station, the synchronization signal carrying data indicating a transmission frequency and timing information, which are required for the terminal device to synchronize future data transmission and/or data reception to/from said base station (paragraphs [0050], [0074] and [0076]).  
 	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the method of Haley with the technical feature of Jiang, to further enhance the system reliability and efficiency. 	
	Referring to claim 7, claim 7 is rejected for substantially same reasons as claim 1, except the claim is in an apparatus claim format, which is also taught by Haley (paragraph [0020]).
 	Referring to claim 8, Haley in view of Jiang disclose that the terminal device being a user equipment or a ground-based gateway node serving a plurality of user equipments (fig 1A and fig. 1B in Haley).
 	Referring to claims 14 and 15, claims 14 and 15 are rejected for substantially same reason as claim 7, except each claim is on the base station instead of terminal device.
 	Referring to claim 16, claim 16 is rejected for substantially same reason as combination of claims 7 and 14, except the claim is in a communication system format, which is also taught by Haley (paragraph [0021]).
 	Referring to claim 17, claim 17 is rejected for substantially same reason as claim 1, except the claim is in a non-transitory computer-readable medium (CRM) format, which is also taught by Haley (paragraph [0074]).
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Haley in view of Jiang, as applied to claims 1 and 7 above, and further in view of Small in Pub. No. US 2017/0168163 A1, and Yang et al. in Pub. No. US 2016/0297545 A1, hereinafter referred to as Yang.
 	Referring to claim 2, Haley in view of Jiang fail to disclose the steps of: using a data processing unit, computing, based on said flight trajectory data and said terminal location data, estimate values for said base station, comprising any of Doppler shift, Doppler drift, propagation delay, derivatives of said Doppler shift or propagation delay, or any combination thereof and storing these estimate values in a memory element, which are well known in the art and commonly applied in wireless communications field for providing estimated parameters for future location prediction to further enhance the system capability and performance.  Small, for example, from the similar field of endeavor, teaches these well known features (paragraphs [0136], [0142] and [0145]).
 	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to incorporate these well known features of Small in the method of Haley in view of Jiang, to provide conventional estimated parameters for future location prediction to further enhance the system capability and performance.
 	Haley in view of Jiang and Small still fail to disclose that computing, based on said flight trajectory data and said terminal location data, estimate values for said base station, comprising any of a future position, elevation, velocity, or any combination thereof, which is also well known in the art and commonly applied in wireless communications field for providing dynamic control of wireless communication (i.e. optimal flight path selection) between the terminal device and the base station.  Yang, for example, also from the similar field of endeavor, teaches these well known feature (paragraphs [0204], [0212], [0215], [0218], and FIG. 7).
 	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to incorporate these well known feature of Yang in the method of Haley in view of Jiang and Small, to provide dynamic control of wireless communication (i.e. optimal flight path selection) between the terminal device and the base station, to further enhance the system controllability and efficiency.
 	Referring to claim 9, claim 9 is rejected for substantially same reasons as claim 2, except the claim is in an apparatus claim format, which is also taught by Haley (paragraph [0020]). 	
Allowable Subject Matter
Claims 4-6, 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
 	Winkler et al., Giovannini et al., Xu et al., Marion et al. and Baker are all cited to show the common feature of future base station position/elevation/velocity prediction utilizing trajectory data and terminal location data similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146. The examiner can normally be reached Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465